Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2011/0297671) in view of Niklasson et al (US 2011/0297672) both previously cited.  Nordh discloses microwave heating apparatus with rotatable antenna and method thereof comprising the steps of providing a bottom tray (136) in a cavity (150) of the microwave oven (100); providing a crisp plate (135, 335)  in thermal contact with the bottom tray (Figures 2-3); supplying microwaves to a bottom of a cavity for heating a sole of the crisp plate to a Curie point (par. 0056 and par. 0065); supplying microwaves to the cavity for exciting cavity modes, wherein the microwaves supplied to the bottom of the cavity are directed under the bottom tray using a rotatable antenna .
Claims 1, 3, 5-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the mode of operation includes a crisp mode, and wherein selection of the crisp mode prompts the control unit to activate the first microwave supply system, the second microwave supply system, and the heating system as recited in claims 1, 3 and 5-8; a second microwave supply system comprising: a second feeding port provided at a first side wall of the cavity; a third feeding port provided at a second side wall of the cavity, the second side wall .
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3, 5-15 and 18-20 have been considered but are moot in new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 31, 2021